Broyles, C. J.
1. The grant or refusal of an extraordinary motion for a new trial, based upon the ground of newly discovered testimony, rests largely in the sound discretion of the trial judge; and this court will not interfere with the exercise of that discretion, where the newly discovered evidence is largely impeaching and cumulative in character, and where it does not appear that such an extraordinary state of facts was shown by the affidavits submitted upon the hearing of the extraordinary motion as would probably produce a different result if a new trial should be granted. Rogers v. State, 129 Ga. 589 (59 S. E. 288); Thomas v. State, 19 Ga. App. 242 (91 S. E. 287).
2. It does not appear from the record that the trial judge, in overruling the extraordinary motion for a new trial, abused, or failéd to exercise, the discretion vested in him.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.